Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-14, 17-23 & 25-30 are allowed.

Applicant has amended independent claims 11, 20 & 26 in response to the office action mailed 09 MAR 22.  The amendment and arguments found on pages 8 & 9 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowable because the prior art of record does not teach or fairly suggest a protective circuit comprising all the features as recited in the claims and in combination with a third field-effect transistor arranged between the electrical machine and the electrical ground; and a measuring resistor arranged between the third field-effect transistor and the electrical ground; wherein a first resistance of the first field-effect transistor and an electrical first current conducted via the first field-effect transistor are determinable by the control device based on the first temperature; an electrical third current conducted via the third field-effect transistor is determinable by the control device via the measuring resistor; and a limit value for a ratio of the electrical first current and electrical third current is stored in the control device, such that specific measures are initiated and control signals are communicated to the gate terminals of the field-effect transistors upon the limit value being reached.

Claims 12-14 & 17-19 are allowable as they depend from claim 11, which is also allowable.

Claim 20 is allowable because the prior art of record does not teach or fairly suggest a motor vehicle comprising an electrical machine and a protective circuit comprising all the features as recited in the claims and in combination with a third field-effect transistor arranged between the electrical machine and an electrical ground; and a measuring resistor arranged between the third field-effect transistor and the electrical ground; wherein a first resistance of the first field-effect transistor and an electrical first current conducted via the first field-effect transistor are determinable by the control device based on the first temperature; wherein the first drain terminal of the first field-effect transistor is connected to the electrical machine and to [[an]] the electrical ground via the electrical machine wherein an electrical third current conducted via the third field-effect transistor is determinable by the control device via the measuring resistor; and wherein a limit value for a ratio of the electrical first current and electrical third current is stored in the control device, such that specific measures are initiated and control signals are communicated to the gate terminals of the field-effect transistors upon the limit value being reached.

Claims 21-23 & 25 are allowable as they depend from claim 20, which is also allowable.

Claim 26 is allowable because the prior art of record does not teach or fairly suggest a method for operating an electrical circuit comprising at least one protective circuit comprising all the features as recited in the claims and in combination with determining an electrical first voltage between the first drain terminal and the first source terminal; detecting a first temperature of the first field-effect transistor, wherein a first resistance of the first field-effect transistor and an electrical first current conducted via the first field-effect transistor are determinable by the control device based on the first temperature; calculating an electrical first current conducted via the first field-effect transistor based on the detected first temperature; determining, by the control device via the measuring resistor, an electrical third current conducted via the third field-effect transistor; and initiating specific measures and communicating control signals to the gate terminals of the field-effect transistors upon a limit value being reached, wherein the limit value is for a ratio of the electrical first current and electrical third current and is stored in the control device.

Claims 27-30 are allowable as they depend from claim 26, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839